Case 5:18-f]-O0003-HE Document 61 Filed 04/25/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

MARVIN KENT POWELL and
SHAWNA POWELL,

Plaintiffs,
Case No. 5:18-FJ-00003-HE

FILED

APR 2.5 2019

CARMELITA REEDER SHINN, CLERK

U.S. DIST. COURT, NESTERN DIST. OKLA.
BY. DEPUTY

v.
WILBANKS SECURITIES, INC., an
Oklahoma Corporation, and AARON
BRONELLE WILBANKS, individually,
Defendants,

and

Allianz Life Ins. Co. of North America,

See ee eee ee eee lS

Garnishee.

Non—Continuing and General Garnishee’s Answer/Affidavit

 

 

 

State of _ S7A/ )

County of Hennepin ) 8S

I, Albanz dfe Wsurance Company ; (garnishee or individual answering on behalf of garnishee), in
answer to a garnishment summons served on the _/6% day of April , 20/9 _, and having

knowledge of the facts and being sworn, state:

e If Garnishee is an Individual:
That garnishee is an individual, whose full legal name is Alp
and that garnishee does business under the name of

 

e If Garnishee is a Partnership:
That garnishee is NIA , a partnership composed of the
following persons:

 

 

e If Garnishee is a Corporation:

 

That garnishee is Al\:anz Life /wsurance Co mpany _, a corporation, organized under the laws
of the state of PAN , and the official title of the person answering on behalf of

 

garnishee is AVP @ntecprise Producer Services .
j

1. At the time of the service of the garnishment summons, or upon the date it became effective, the garnishee
was not indebted to the judgment debtor for any amount of money nor did the garnishee have possession or
control of any property, money, goods, chattels, credits, negotiable instruments or effects belonging to the
judgment debtor or in which the judgment debtor had an interest because the employee/individual/judgment
debtor was: (Please check appropriate response)

Not employed
Case 5:18-fj-O0003-HE Document 61 Filed 04/25/19 Page 2 of 4

- Employed but no amounts due; specify reason:

 

 

x Other; specify: “Terminated indepenSent Contractor

 

At the time of service of the garnishment summons or upon the date it became effective, the garnishee was
indebted to the judgment debtor or had possession or control of the following property, money, goods,
chattels, credits, negotiable instruments or effects belonging to the judgment debtor as follows: (Please check
appropriate response)
Hla Earnings as shown on the attached Calculation for Garnishment of Earmings form which is
incorporated by reference into this answer;
Nla Upon conducting the review of the debtor’s account(s) mandated by 31 CFR § 212.1 et. seq,
garnishee has determined the account(s) contains $ unprotected funds, and
3 protected funds. Specify type(s) of protected funds, and if more than one type,

specify amount of each:

 

 

fg la Other; specify:

 

 

Check here [__] if additional pages are necessary.

Nothing has been withheld due to a prior garnishment or continuing garnishment which will expire on
Ala and is in Case Number //A in the District Court of

County, Oklahoma.

 

 

 

 

 

On Apctt 24 , 20149 , the garnishee mailed a copy of the Notice of Garnishment &
Exemptions and Application for Hearing by first-class mail to the judgment debtor at:

Address Y33Y Nw Express way ST goo

City . OKLA Homa city ’

State ok Zip. 73//6-/S10

Date Mailed taghg

 

Or, hand delivered the same to judgment debtor at:

Judgment Debtor Alp
Place via

The garnishee makes the following claim of exemption on the part of the judgment debtor, or has the
following objections, defenses, or setoffs to judgment creditor’s right to apply garnishee’s indebtedness to
judgment re upon judgment creditor’s claim:

Nin

Check here [__] if additional pages are necessary.
Case 5:18-fj-O0003-HE Document 61 Filed 04/25/19 Page 3 of 4

wy Th fe Date: Heyy

Title: Ave — Exbprid fodda- Kayes
tA ‘
Subscribed and sworn to before me on this Qt day of Apr l

Notary Public —

My commission expires: i 3! ! BO aS

Calculation for Non-Continuing Garnishmer
For the pay period in effect at the time of said service:
1. (a) Enter the pay period of judgment debtor

(weekly, biweekly, semimonthly, monthly, or other)
H other, please describe:

 

(b) Enter the date the judgment debtor’s present pay period
began (present pay period means the pay period for which the
calculation is made):

{c) Enter the date the judgment debtor’s present pay period ends:

2. (a) Enter the gross earnings for entire pay period:
(b) Calculate deductions from said amount as required by law:
(2(b) is the total of i, ii, and iii)
i, Federal income tax withholding
ii. FICA income tax withholding
iii. State income tax withholding
(c) Net earnings: 2(a) less 2(b):
3. (a) If judgment debtor is subject to withholding for child support

garnishment or income assignment, enter maximum allowable
percentage (50%, 55%, 60% 65%)

(b) Enter actual percentage withheld:
(c) Subtract 3(b) from 3(a) and enter percentage:
(d) Enter the lesser of 25% or line 3(c) here (if no child support or

income assignment, enter 25%):

4. Multiply the percentage in 3(d) times the net earnings in 2(c) and enter:

  
   

Ita) IA

1) ia
1(c) Ae

2(a) “lA

2) A
ae) a
3a) JA
3(b)__ IA

3(c) N ln
3(d)__swa

4 ala
Case 5:18-fj-O0003-HE Document 61 Filed 04/25/19 Page 4 of 4

5. (a) Multiply and enter the present federal minimum wage as follows: 5(a) M/ eB
Weekly or more often by 30;
Biweekly by 60;

Semimonthly by 65;

Monthly by 130.
For any other pay period, increase the multiple for a weekly pay
period using the assumption that a month contains 4-1/3 weeks.

(b) Subtract the amount on line 5(a) from the amount on line 2(c): 5(b) MA
6. Enter the smaller of the amounts entered on line 4 or 5(b). Pay this 6. A)

amount to the attorney for judgment creditor, or judgment creditor

if not represented by an attorney.

When completed, mail original answer to: the Court Clerk of the United States District Court for the Western
District of Oklahoma at the following address:

200 NW 4" Street

Oklahoma City, OK 73102

Please Note: You must send your check for the amount garnished with a copy of your answer to the
attorneys named below. The check shall be made to the attorneys’ trust account, “RG Busch
PLLC COLTAF Account”

Attorneys for Judgment Creditor:
Nicholas M. Tait and Rob G. Busch

RG Busch PLLC
P.O. Box 3931
Greenwood Village, CO 80155

AOC Form
Revised 5/2011
